FRANK, Judge.
The Department of Corrections has appealed from an order granting mandamus relief to Mr. Armstrong based on Buffa v. Singletary, 652 So.2d 885 (Fla. 1st DCA 1995). The trial court found that forfeiture of Mr. Armstrong’s gain-time earned during imprisonment for a mandatory term was improper. Since that time the First District has receded from Buffa in Singletary v. Jones, 681 So.2d 836 (Fla. 1st DCA 1996). The Jones court held that basic gain-time is subject to forfeiture in connection with disciplinary action during a mandatory minimum term. We agree with the reasoning in Jones and accordingly reverse the order granting mandamus relief and remand to the trial court with directions to dismiss Mr. Armstrong’s petition for mandamus.
PARKER, C.J., and THREADGILL, J., concur.